Citation Nr: 0829442	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  95-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 22, 1993, 
for the award of a 30 percent evaluation for bronchial 
asthma, to include whether there was clear and unmistakable 
error (CUE) in a prior rating decision dated in December 
1950, which reportedly reduced the veteran's 30 percent 
rating to 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veteran's Affairs (VA) 
Regional Office (RO) in New York New York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).

In March 2004 the Board denied the veteran's claim for an 
effective date earlier than July 22, 1993, for an award of a 
30 percent evaluation for bronchial asthma.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a September 2006 Order, the Board's 
decision was vacated, and the veteran's claim was remanded to 
the Board.  In November 2007, the Board remanded the claim 
for additional evidentiary development, to include 
consideration by the RO/AMC (Appeals Management Center) of 
CUE as laid out in the veteran's brief of March 2005.  The 
case has now been returned to the Board for further appellate 
consideration.  

Previously, the issue was listed as entitlement to an earlier 
effective date for the award of 30 percent for bronchial 
asthma.  Pursuant to the Court's Order and the Board's remand 
request in November 2007 that the RO also consider the 
veteran's allegations of CUE in the December 1950 rating 
decision, it has determined that the issue on appeal is best 
represented as on the title page of this decision.  


FINDINGS OF FACT

1.  A December 1950 rating decision assigned a 10 percent 
rating for the veteran's bronchial asthma; it has been 
contended this was a reduction from 30 percent, the veteran 
was informed of the reduction and of his right to appeal in 
January 1951, and he did not file a timely notice of 
disagreement.  In fact, his award of 30 percent had been 
terminated as of the end of September 1950 for failure to 
report for an examination.  It was then restored at 10 
percent when he reported for an examination that revealed 
minimal findings.

2.  The December 29, 1950, RO rating decision reportedly 
reducing the veteran's evaluation for bronchial asthma from 
30 percent to 10 percent was consistent with and reasonably 
supported by the evidence then of record, and the existing 
legal authority, and it did not contain undebatable error 
that would have manifestly changed the outcome.  

3.  On July 22, 1993, the veteran filed a written claim for 
an increased rating for bronchial asthma.  In a December 1993 
rating decision, the RO granted a 30 percent rating for 
service-connected bronchial asthma, effective July 22, 1993, 
the date of date of the reopened claim.  The decision was 
made on the basis of a November 1993 examination showing an 
increase.

4.  Following the December 29, 1950, final decision, it is 
not factually ascertainable that the veteran's bronchial 
asthma increased in severity within the one year period prior 
to July 22 , 1993, increased symptoms were first demonstrated 
upon VA examination on November 29, 1993.  

5.  The veteran's allegations of error in the December 1950 
rating decision amounts to allegations of failure to follow 
regulations to include how the RO evaluated or weighed the 
medical evidence.  

6.  Prior to July 22, 1993, there was no information or 
evidence that could be construed as a claim, formal or 
informal, pursuant to which an increased rating for service-
connected bronchial asthma could have been granted.  
CONCLUSIONS OF LAW

1.  The December 29, 1950, rating decision reducing the 
veteran's evaluation for bronchial asthma from 30 to 10 
percent, is final and was not clearly and unmistakable 
erroneous.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.105 (2007); 38 C.F.R. §§ 3.172 (1950); 3.104, 
3.105(e) (2007)

2.  The criteria for an effective date prior to July 22, 
1993, for the award of a 30 percent rating for bronchial 
asthma have not been met.  38 U.S.C.A. §§ 501, 5103, 5103A, 
5107, 5110, 7104, 7105 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that given the parameters of the 
law surrounding a CUE claim, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed 
in a previous RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).

Otherwise, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim on appeal has been accomplished.  Through 
notice letters dated in July 2002, March 2006, and July 2006, 
the veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  The 
veteran has been afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the VA to obtain and 
consider evidence.  Additionally, the veteran was requested 
to submit evidence in support of his claim and he was also 
provided notice as to how the RO assigns effective dates.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

Therefore, the Board finds that, the "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122. Nothing about the 
evidence or any response to VA notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Furthermore, the Board points out 
that there is no indication whatsoever that any additional 
action is needed to comply with the duty to assist in 
connection with the claim on appeal decided herein.  
Identified medical evidence has been associated with the 
claims file and the veteran and his representative have 
submitted argument in support of the veteran's claim.  The 
representative's request that additional documents be 
obtained from "Dr. S[]" are noted.  However, the Board 
review of the veteran's claim file reflects that this 
physician is the veteran's current treating physician at the 
VA medical facility in New York.  Currently dated records are 
not beneficial regarding the current claims addressed in this 
decision and the obtainment of such would only delay 
appellate consideration of the current claim.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the notice 
letters dated in March 2006 and July 2006.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Background

The veteran seeks an earlier effective date for the award of 
a 30 percent rating for his service-connected bronchial 
asthma.  He argues that a prior rating decision issued in 
December 1950 which reportedly reduced his rating from 30 
percent to 10 percent disabling contains CUE.  He 
specifically argues that the RO failed to properly apply the 
governing laws regarding reduction of the veteran's rating, 
and he argues that the severity of his symptoms at the time 
warranted the 30 percent rating.  

By way of history, in a March 1947 rating determination, 
service connection was established for bronchial asthma, and 
a 30 percent rating was authorized, effective from the day 
following discharge form service.  

Following a VA examination in December 1950, a rating 
decision that same month, assigned a 10 percent, effective 
from October 1, 1950.  It was noted, and the veteran had 
previously been informed, that his award was discontinued as 
of the beginning of October as he had failed to report for a 
physical examination.  He then indicated a willingness to 
report for the examination and thereafter, the 10 percent 
rating was restored the date of the termination October 1, 
1950. 

The December 1950 VA examination revealed no positive 
respiratory findings.  Specifically, X-ray of the chest was 
negative.  There was no impairment of health, and the 
veteran's last attack had occurred about 5 months earlier.  
His attacks occurred usually in the spring.  He had had no 
medical treatment since a previous examination (in 1947) 
except for self treatment with proprietary medications.  
Bronchial asthma by history was diagnosed.  The veteran was 
notified of the decision in January 1951 and informed of his 
right to appeal.  The decision became final when he failed to 
respond or file an appeal.  

On July 22, 1993, the veteran's claim for an increased rating 
for bronchial asthma was received at VA.  He was examined by 
VA in November 1993.  At that time, there was no clubbing of 
the digits.  He was noted to have a chronic unproductive 
cough.  He had daily intermittent wheezing relieved by 
medication.  He had shortness of breath with 5-6 blocks of 
walking slowly or 2-3 blocks at regular speed.  His lungs 
were clear, and chest X-ray revealed increased lung markings.  

A December 1993 rating decision increased the veteran's 10 
percent disability rating for bronchial asthma to 30 percent, 
effective from July 22, 1993.  

Additional VA treatment records dated in 1993 show that the 
veteran coughed and wheezed at night.  He had no fever, no 
chest pain, no respiratory distress and no gastrointestinal 
symptoms.  His lungs and oropharynx were clear.  

The veteran's 30 percent rating was confirmed and continued 
in a March 1994 rating decision.  He provided testimony at a 
December 1994 personal hearing in support of his claim, 
attesting to the fact that his asthma had never improved.  He 
did not understand why his rating had been reduced.  He felt 
that the 30 percent rating should go back to the date that it 
was reduced to 10 percent.  A hearing officer confirmed and 
continued the RO's determination that the effective date of 
July 23, 1993, was the proper date for the assignment of the 
increased disability rating of 30 percent.  

Additional private and VA records included in the claims file 
reflect treatment for various conditions, to include 
bronchial asthma, from 1994 through 2006.  

Analysis

Under applicable criteria, VA law provides that the effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 
Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155.

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

The veteran's primary allegation concerning CUE in the 
December 1950 rating decision is that the RO failed to 
correctly follow the controlling regulation in effect at that 
time for stabilization of disability evaluations.  In this 
regard, it is argued that the veteran's disability rating was 
reduced on the basis of a single examination.  Moreover, 
inadequate explanation was provided by the RO as to why the 
rating was reduced.  The veteran argues that his symptoms 
warranted a 30 percent rating, and his rating should not have 
been reduced.  Thus, it is contended that the reduction of 
the veteran's disability rating for bronchial asthma in the 
December 1950 rating decision was in error.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 3.105(a) (2007).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In Russell v. 
Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question. Id. at 313- 
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2007).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).

In this case, as noted above, the veteran's and his 
representative have contended that the reduction of the 
veteran's disability rating in 1950 was contrary to the law 
that existed at that time.  Particularly, it is alleged that 
the reduction was contrary to the law regarding stabilization 
of disability evaluations.  In this regard, the Board notes 
that at the time of the December 29, 1950, rating decision, 
the applicable regulation governing the stabilization of 
disability evaluations was codified at 38 C.F.R. § 3.172 
(1950).  The Board notes that 38 C.F.R. § 3.172 is the 
predecessor to the current 38 C.F.R. § 3.344.  The applicable 
provisions of 38 C.F.R. § 3.172 are as follows:

. . . it is essential that the entire 
record of examinations and the medical-
industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete, including all 
special examinations indicated as a 
result of general examination and the 
entire case history. . . . Examinations 
less full and complete than those on 
which payments were authorized or 
continued will not be used as a basis of 
reduction. The type of disease and the 
relationship between the former diagnosis 
and findings and the new diagnosis and 
findings must be closely examined.  
Ratings on account of diseases subject to 
temporary or episodic improvement, [to 
include psychoneurosis] will not be 
reduced on any one examination, except in 
those instances where all the evidence of 
record clearly warrants the conclusion 
that permanent improvement of physical or 
mental condition has been demonstrated. . 
. .

Even though material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be permanent and can be maintained 
under the ordinary conditions of life, i. 
e., while employed, or, if unemployed, 
while actively seeking employment. . . . 
If, after according due consideration to 
all the evidence developed . . . doubt 
remains, the rating agency will continue 
the rating in effect . . .

38 C.F.R. § 3.172(a), (b) (1950).

The Board finds in this case that 38 C.F.R. § 3.172 allows 
for a reduction in a disability rating in circumstances where 
the medical evidence supports such a reduction.  Hence, any 
reduction requires evaluation or weighing of the medical 
evidence by the RO.  As noted above, findings from the 
December 1950 VA examination reflect very few, if any, 
manifestations of the veteran's service-connected bronchial 
asthma.  It was noted on this report that the veteran had not 
had an attack in five months, and that he had had no medical 
treatment since previous examination in 1947.  It would thus 
appear that based on the 1950 report, and the lack of 
symptoms reported, to include the lack of symptoms between 
1947 and 1950, that there was a basis for a reduction in the 
veteran's disability rating at this time. Thus, the evidence 
in the claims folder at the time of the 1950 decision 
supports the conclusion that the RO's reductions was not only 
based on the December 1950 examination, but also on the lack 
of symptoms since the previous evaluation in 1947.  Clearly, 
all of the evidence of record, to include the lack of 
treatment between evaluations warranted the conclusion that 
permanent improvement of his condition had been demonstrated.  
Furthermore, the Board finds nothing about the VA examination 
conducted in December 1950, or findings made at that time, 
that make the report any less sufficient (i. e., less full 
and complete) for rating purposes as compared to the previous 
examination in 1947.  Both examinations documented the 
veteran's complaints and included chest X-rays.

Furthermore, review of the record reveals that this was not 
actually a "reduction" in the traditional sense of the 
word.  The veteran, earlier in 1950, was scheduled for a VA 
examination, and failed to report.  He was then notified that 
his award was TERMINATED as of the end of September 1950.  
Thereafter, appellant contacted the VA and reported 
difficulty getting mail, and indicating a willingness to 
report for an examination.  He did thereafter report for the 
VA examination of December 1950 which was reported above.  
Only minimal symptoms were demonstrated.  Thus, the rating 
was RESTORED as of the date of the termination, with a 
determination that it was 10 percent disabling.  Thus, the 
provisions of 38 C.F.R. § 3.172(a) are not technically for 
application, but have been discussed herein in view of the 
arguments advanced and to complete the discussion.

Here, the veteran essentially challenges that the RO's 
evaluation of the medical evidence that ultimately led to its 
finding that reductions were warranted under the regulations.  
Such allegation or argument can never rise to the stringent 
definition of CUE.  

The Board also finds of interest in this case is that while 
the veteran has claimed that symptoms of his bronchial asthma 
have never improved and have continued since service 
discharge to the present day, he failed to file a claim for 
an increased rating for his service-connected bronchial 
asthma for over 40 years following the December 29, 1950, 
rating decision.  The Court has held that the duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, if the 
veteran did experience an increase in symptoms of his 
service-connected asthma following the reduction of his award 
in the December 1950, rating decision, he had a duty to file 
a claim for compensation benefits.

Therefore, for the reasons discussed above, the Board finds 
the December 1950 rating decision cannot be the subject of a 
claim of CUE.  Therefore, 38 C.F.R. § 3.105(a) provides no 
basis for assignment of an earlier effective date in this 
case.

Otherwise, a review of the record reflects no information or 
medical evidence between the December 1950 rating decision, 
which became final, and July 2, 1993, that could be construed 
as a claim pursuant to which a 30 percent rating for service-
connected bronchial asthma could be granted.  In fact, 
nothing has been added to the claims file between these two 
dates.  Under these circumstances, the Board must conclude 
that there is no basis to warrant an effective date earlier 
than July 23, 1993, for a 30 percent rating for service-
connected bronchial asthma, and the claim must be denied.  38 
C.F.R. § 3.400(o)(2).  The governing legal authority is clear 
and specific, and VA is bound by it.



ORDER

An effective date earlier than July 22, 1993, for the 
assignment of a 30 percent disability rating for bronchial 
asthma, to include based upon a claim of CUE in a prior 
rating decision dated in December 1950, which assigned a 10 
percent rating at that time is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


